Citation Nr: 9903196	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for labyrinthitis or 
Meniere's disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
disorders, or a disorder, manifested by tinnitus, dizziness, 
and headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from March 1943 to October 
1948.  In March 1962, he claimed service connection for a 
fractured jaw and left ear hearing loss.  A February 1963 
rating decision granted service connection for fractures of 
both mandibles and denied service connection for left ear 
hearing loss.

In May 1982, the veteran sought service connection for 
headaches, dizziness, a clicking sensation in his ears, and 
hearing loss.  A July 1983 Board of Veterans' Appeals (Board) 
decision granted service connection for left ear hearing loss 
and denied service connection for disorders manifested by 
headaches, dizziness, and a clicking sensation in the ears.

In a July 1993 statement, the veteran sought service 
connection for headaches, dizziness, tinnitus, Meniere's 
disease, and chronic labyrinthitis.  This appeal arises from 
a November 1993 rating decision of the Columbia, South 
Carolina, Regional Office (RO) that denied service connection 
for labyrinthitis and Meniere's disease and determined that 
new and material evidence had not been submitted to warrant 
reopening the claim for service connection for disorders, or 
a disorder, manifested by tinnitus (previously described as a 
clicking sensation in the ears), dizziness, and headaches.

In a decision of May 1998, the case was remanded by the Board 
for further development of the evidence.


REMAND

A May 1982 letter from his representative reported that the 
veteran had headaches, dizziness, and a clicking sensation in 
the ears, symptoms he contended, with some support from his 
dentist, were residuals of the jaw fractures he sustained in 
July 1944.  However, service connection was already in effect 
for fractures of the mandibles and the July 1983 Board 
decision denied service connection for disorders manifested 
by headaches, dizziness, and a clicking sensation in the 
ears.
In a July 1993 statement, the veteran contended that he had 
Meniere's disease, chronic labyrinthitis, and tinnitus, and 
again referred to headaches and dizziness, all of which he 
contended were attributable to the July 1944 jaw fractures.  
It is not clear whether the clicking sensation in the ears of 
which he complained in 1982 was crepitus or, as has been 
recently alleged by the RO, tinnitus of which he currently 
complains.

To some extent, the complaints or symptoms, as indicated 
above, seem to overlap.  On the other hand, the medical 
evidence is somewhat confusing.  For example, in April 1994, 
in response to questions from the veteran's representative, 
Gordon Bobbett, MD, reported that the veteran had Meniere's 
disease but that it was not related to his 1944 jaw 
fractures; the examiner, after a June 1997 VA examination, 
concluded that the veteran did not have Meniere's disease but 
may have otosclerosis and paroxysmal movement-induced vertigo 
or labyrinthitis.  The May 1998 remand by the Board was an 
effort to clarify the medical evidence and determine which, 
if any, of the veteran's current complaints are attributable 
to the 1944 jaw fractures.

Under the heading "Recommendations/Remarks" in a May 1997 
report of a VA audiology examination, there appears the 
following:  "This veteran was consistent and cooperative.  
Dr. Haile will be determining whether or not he does 
cooperative.  Dr. Haile will be determining whether or not he 
re's and wheth injury this veteran reports.  His hearing loss 
is consistent with"  That cryptic entry is followed 
immediately by an addendum.  In the May 1998 remand, the RO 
was directed to obtain the remainder of the report.

The May 1997 VA audiology report also noted that the veteran 
was scheduled for a "full advanced vertigo work up at the VA 
Hospital in Augusta including ENG . . . ."  The file 
contains an August 1997 electronystagmography report that, in 
summary, said:  "All caloric responses were slightly weak, 
suggesting possible bilateral weakness."  The recommendation 
was:  "Consider rotational vestibular testing to confirm 
possible bilateral weakness."  This single report did not 
appear to be the "full advanced vertigo work up" 
contemplated by the May 1997 audiology report.  Accordingly, 
the May 1998 remand directed the RO to obtain the remainder 
of the vertigo work-up report.

The May 1998 remand directed a review of the evidence and an 
opinion by a neurologist with respect to four very specific 
questions.  Instead, the veteran was afforded an August 1998 
neurologic examination and the file contains the report 
thereof.

It appears that this case has been returned to the Board for 
decision despite the fact that the evidentiary development 
directed in the May 1998 remand has not been accomplished.  
We note that the veteran's representative, in an Informal 
Hearing Presentation before the Board in December 1998, also 
identified this lack of accomplishment of the necessary 
development.  The Court of Veterans Appeals has definitively 
held that the Board must remand cases where there has been a 
failure to comply with directions in an earlier Board remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment, since 1996, for Meniere's 
disease or labyrinthitis or disorders 
manifested by a clicking or popping 
sensation in the jaw, tinnitus, 
headaches, or dizziness.  Thereafter, the 
RO should obtain legible copies of all 
records not already obtained, including 
the remainder of the May 1997 VA 
audiologic examination and the 1997 VA 
vertigo workup.

2.  Upon completion of the development in 
paragraph 1 above, the claims folder 
should be reviewed by a neurologist who 
should examine the veteran, if warranted 
and, in any event, render an opinion with 
respect to the following questions:

(a)  Does the September 27, 1943, 
service medical record from 3rd 
Replacement Regiment Dispensary 
wherein the veteran complained of 
"vague aches and pains around 
heart, palpitation, tachycardia, 
smothering pulsations in chest, 
physical and nervous exhaustion, 
vertigo and tremulousness" 
represent an early manifestation of 
any current disorder?

(b)  Is the veteran's hearing loss, 
first noted in service, a 
manifestation of a disorder other 
than a hearing disability?

(c)  Does the veteran have Meniere's 
disease or labyrinthitis and, if so, 
is any such disorder attributable to 
the July 1944 injury that resulted 
in jaw fractures or is any such 
disorder otherwise related to 
service?

(d)  Does the veteran have a current 
disability, manifested by tinnitus, 
a clicking or popping sensation, 
headaches, or dizziness, that is 
attributable to the July 1944 injury 
that resulted in jaw fractures or is 
any such disorder otherwise related 
to service?

The factors upon which the medical 
opinions are based, with appropriate 
references to evidence of record in the 
claims file, should be set forth in the 
report.

3.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO.  If the 
decision remains adverse to the veteran 
in any way, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the United States Court of Veterans Appeals (Court), for 
additional development or other appropriate action, be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03, direct the RO to provide expeditious handling of 
all cases that have been remanded by the Board or the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and is not a decision by the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


